IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00443-CR

                          IN RE ALLAN LATOI STORY


                                Original Proceeding



                          MEMORANDUM OPINION

      Relator Allan Latoi Story petitioned this Court to order the trial court to rule on

Story’s motion for DNA testing under Chapter 64 of the Code of Criminal Procedure. See

TEX. CODE CRIM. PROC. ANN. ch. 64. We requested a response from the respondent and

real party in interest but also noted that if a ruling on Story’s motion was made before

the due date for the response, a copy of the ruling could be provided to the Court in lieu

of a response.

      The Court was provided a copy of the trial court’s ruling on Story’s motion.

Accordingly, because a ruling has been made, Story’s petition for writ of mandamus is

dismissed as moot.
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed January 15, 2020
Do not publish
[OT06]




In re Story                                                   Page 2